                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUANNE THERESA YANNI,

              Plaintiff,

v.                                                           CV No. 18-1195 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

        THIS MATTER is before the Court on Defendant’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 18), filed July 26, 2019. Defendant asks for a 30-day

extension of the remaining briefing schedule deadlines. The Court, noting that the

Motion is unopposed, finds that the Motion is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that:

        1. Defendant shall file a Response to Plaintiff’s Motion to Reverse or Remand

           Administrative Agency Decision on or before August 28, 2019; and

        2. Plaintiff may file a Reply on or before September 11, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
